Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the claims filed 11/7/2019. Claims 1 – 18 are pending in this application.

Information Disclosure Statement
The information disclosure statement filed 5/14/2020 and 7/16/2020 are acknowledged by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

 	IN THE SPECIFICATION:
	Amend lines 20 – 34 in page 9 of the specification as 
“Specifically, the base body 110 may be provided with the positioning groove 113, as shown in FIG[[S]]. lever 141 by the actuator 142 may be magnified at the left end of the lever 141when the actuator 142 may extend or draw back. Thus, the displacement of the movable member 120 may be conveniently adjusted with accuracy by a small displacement adjustment at the right end of the level 141.

	Amend lines 17 – 33 in page 12 of the specification as 
“In some embodiments of the present disclosure, the guiding seat 150 may comprise a positioning boss 152 and an upper convex cylinder 153. The positioning boss 152 may be detachably, like threadedly etc., disposed in the positioning hole 112. After the tightening of20 the positioning boss 152 with
The upper convex cylinder 153 may be disposed on an upper portion of the25 positioning boss 152 and disposed coaxially with the positioning boss 152. A radial dimension of the upper convex cylinder 153 may be smaller than that of the positioning boss 152. The guiding hole 151 may penetrate through the upper convex cylinder 153 and the positioning boss 152. The first elastic element 160 may be formed as a spring which may be fitted over the upper convex cylinder 153 with both ends thereof being abut against the30 positioning boss 152 and the upper end part 123 respectively. Therefore, the guiding seat 150 may fit with the spring to ensure stable spring assembly. Meanwhile, the upper end part 123 may transmit an opposing force of the first elastic element 60 to the base body 110 to ensure a stable force of the first elastic element 60 accordingly.” 

The above amendments are made to correct figures without the cited reference numbers and typographical errors.

Allowable Subject Matter
Claims 1 – 18  are allowed.
The following is an examiner’s statement of reasons for allowance: 
Examiner is interpreting the preamble of independent claim to limit the structure of the claimed invention. The claimed subject matter is interpreted to be capable of use as a fluid micro-injection device. Further examiner is interpreting the term “executor” to comprise the lever (141) and actuator (142) as described in the specification.
Regarding claim 1, US Patent to Pericles (5,224,510) discloses an execution system for a fluid micro-injection device, comprising: a base body (3, 2) defining an executor mounting cavity therein, and the base body being provided with a positioning hole that communicates with the executor mounting cavity. Pericles also disclose a movable member (13) movably disposed in the positioning hole, an actuator (19) movably disposed in the executor mounting cavity, the actuator being connected with the movable member to control movement of the movable member; an adjusting member (screw in Fig. 1) disposed in the executor mounting cavity and connected with the actuator to adjust operating position of the actuator.
Pericles in combination with another does not make obvious the claim limitation “a plurality of clearance sheets disposed between an inner wall surface of the executor mounting cavity and the adjusting member to adjust a pre-tightening force of the executor.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571) 270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607 and Ken Rinehart can be reached (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753